USCA11 Case: 21-13984   Document: 38-1    Date Filed: 12/19/2022   Page: 1 of 26




                                                 [DO NOT PUBLISH]
                                 In the
                 United States Court of Appeals
                        For the Eleventh Circuit

                         ____________________

                               No. 21-13984
                         Non-Argument Calendar
                         ____________________

        SHERRI ELLIS,
        SCOTT PETERS,
                                                 Plaintiffs-Third Party
                                                 Plaintiffs-Appellants,
        versus
        DR. JOHN CHAMBERS,
        CYNTHIA CHAMBERS,


                                     Defendants-Third Party Plaintiffs
                                         Cross Defendants-Appellees,
USCA11 Case: 21-13984        Document: 38-1        Date Filed: 12/19/2022        Page: 2 of 26




        2                         Opinion of the Court                     21-13984

                               ____________________

                    Appeal from the United States District Court
                       for the Northern District of Alabama
                       D.C. Docket No. 2:19-cv-01776-CLM
                             ____________________

        Before NEWSOM, BRANCH, and GRANT, Circuit Judges.
        PER CURIAM:
               This appeal involving a failed home purchase is about
        assumptions. The sellers assumed that the buyers could easily
        obtain financing to purchase their home. The buyers assumed that
        the terms of a job offer would be acceptable. However,
        assumptions quite often to lead to disappointment and
        (occasionally) to litigation—as is the situation before us now.
               Sherri Ellis and Scott Peters 1 entered a sales contract to sell
        their Alabama home to Dr. John and Cynthia Chambers. The
        Chamberses ultimately were unable to obtain financing and the
        deal fell through. The Peterses sold their house to another
        purchaser for less money than the Chamberses had offered. The
        Peterses then sued the Chamberses for breach of contract,
        fraudulent inducement, and fraudulent suppression under


        1
          The district court referred to Appellants as “the Peters[es],” for ease of
        reference, because Ms. Ellis and Mr. Peters were married at all times relevant
        to this appeal. We will do the same.
USCA11 Case: 21-13984        Document: 38-1        Date Filed: 12/19/2022       Page: 3 of 26




        21-13984                  Opinion of the Court                             3

        Alabama law. The district court granted summary judgment to the
        Chamberses on all three counts. The district court also denied
        various motions, which the Peterses take issue with on appeal.
        After review, we affirm.
                                  I.      BACKGROUND
                In 2018, the Alabama Bone and Joint Clinic (“ABJC”), along
        with Shelby Baptist Hospital (“the Hospital”), recruited Dr. John
        Chambers, a spine surgeon, to relocate his practice from Indiana to
        Birmingham, Alabama. Dr. Chambers engaged in various
        discussions with Dr. Daryl Dykes, a principal of ABJC, to discuss
        the terms of the proposed joint venture. During the recruitment
        process the Chamberses worked with Kim Barelare, a licensed real
        estate agent, then affiliated with LAH Real Estate (“LAH”), to find
        a home in Alabama. The Chamberses signed a Buyer’s Agency
        Agreement2 with Barelare and LAH but, when Barelare transferred
        to a different brokerage firm, Keller Williams, the Chamberses did
        not sign another Buyer’s Agency Agreement.
               After communications with Dr. Dykes and others at ABJC,
        Dr. Chambers signed a Letter of Intent (“LOI”) in January 2019.
        The LOI outlined the basic terms of the joint venture with ABJC
        and stated that the terms were subject to a “Definitive Agreement”


        2
         A buyer’s agency agreement is an agreement between the home buyer and a
        real estate agent defining the terms of the relationship between the parties.
        This initial Buyer’s Agency Agreement is not part of the record because,
        according to Ms. Barelare, the copy of the agreement was lost in a flood.
USCA11 Case: 21-13984       Document: 38-1       Date Filed: 12/19/2022      Page: 4 of 26




        4                        Opinion of the Court                   21-13984

        with the Hospital. Dr. Chambers received the ABJC employment
        contract on February 4, 2019, and ABJC informed him that the
        agreement was “contingent upon execution of” a forthcoming
        agreement with the Hospital, which would provide “more details”
        related to various other employment terms.
               Dr. Dykes testified that during the period of negotiations, he
        discussed the “basic” terms that the Hospital agreement would
        contain, including that the agreement would contain the “[m]ain
        components of th[e] Letter of Intent.”
               Sherri Ellis and Scott Peters, represented by their real estate
        agent, Melvin Upchurch, had a home for sale in Birmingham. On
        or about April 11, 2019, Ms. Barelare informed Mr. Upchurch that
        she had a potential buyer, Dr. Chambers, who was pre-approved
        for a mortgage and interested in the home but could not make an
        offer until he had secured satisfactory employment arrangements.
               Dr. Chambers orally accepted an updated LOI in April 2019, 3
        gave written notice of resignation to his practice in Indiana, and
        applied for his Alabama medical license and privileges at the
        Hospital. On April 29, 2019, ABJC sent Dr. Chambers an updated
        employment agreement, which needed to be signed at the same
        time as the Hospital agreement. Dr. Chambers still had not yet
        received the Hospital agreement. Sometime in late April 2019, Ms.


        3
          ABJC and the Hospital sent a second LOI on April 22, 2019, reflecting an
        increased annual salary.
USCA11 Case: 21-13984      Document: 38-1      Date Filed: 12/19/2022     Page: 5 of 26




        21-13984               Opinion of the Court                         5

        Barelare informed Mr. Upchurch that Dr. Chambers had made
        satisfactory employment arrangements in Alabama and was ready
        to negotiate a sales contract.
                On May 5, 2019, Ms. Barelare sent a text message to Mr.
        Upchurch containing the terms of the Chamberses’ offer, including
        that there would be “[n]o contingencies except home inspection.
        That is all.” Mr. Upchurch forwarded this text message to Ms. Ellis
        the same day, to which Ms. Ellis responded “Ok let me know when
        you get it in writing. I was always taught it wasn’t a contract until
        in writing . . . . I’ll talk to Scott. And let you know.” Ms. Barelare
        testified that she asked Dr. Chambers if he wanted to include an
        employment contingency in the offer, but Dr. Chambers declined,
        expressing his desire that the sales contract be simple and clean for
        the sellers to accept.
               On May 11, 2019, following a period of negotiations, the
        parties entered a sales contract, in which the Chamberses agreed to
        purchase the Peterses’ house for $1.9 million along with $60,000.00
        worth of furniture. In addition to the home inspection
        contingency, the sales contract included a financing contingency
        allowing either party to cancel the contract if the Chamberses
        could not obtain financing by the date of closing. The sales contract
        specified a closing date of June 28, 2019.
              The Chamberses applied for a conventional mortgage loan.
        Their mortgage application was approved subject to several
        conditions, including receipt of “proof [that] the Definitive
        Agreement with [Dr. Chambers’s] new employer has been fully
USCA11 Case: 21-13984        Document: 38-1        Date Filed: 12/19/2022        Page: 6 of 26




        6                         Opinion of the Court                     21-13984

        executed and . . . [a] letter from [the] new employer stating all
        contingencies have been met.”
               In early June 2019, Dr. Chambers was informed that the
        Hospital General Counsel was finalizing the Hospital agreement.
        Given the delay, Dr. Chambers then applied for a home equity line
        of credit that would serve as a “bridge loan.” Dr. Chambers was
        conditionally approved for the bridge loan, which was contingent
        on verification of Alabama employment and certification. He
        understood that this loan would facilitate a faster closing allowing
        the Chamberses to refinance the loan with a conventional
        mortgage at a later date.
               Dr. Chambers received the Hospital’s Definitive Agreement
        on or around June 17, 2019, at which time he forwarded it to his
        attorney for review. Dr. Chambers took issue with several terms
        in the Hospital agreement, including restrictions on his ability to
        transfer to another orthopedic practice in Birmingham if the ABJC
        joint venture fell through.4 As a result, Dr. Chambers did not sign




        4
          Essentially, as Dr. Chambers understood it, the agreement would permit
        ABJC to terminate him for any reason and then restrict his ability to work for
        another practice or start his own in the Birmingham area. Dr. Chambers also
        understood the agreement to trigger repayment obligations following
        termination, contrary to what Dr. Dykes relayed during negotiations in early
        2019.
USCA11 Case: 21-13984        Document: 38-1       Date Filed: 12/19/2022       Page: 7 of 26




        21-13984                 Opinion of the Court                             7

        the employment agreements before the agreed upon closing date
        and thus could not obtain financing.5
               The Chamberses paid the Peterses a nonrefundable
        $5,000.00 deposit in consideration for a two-week extension of the
        closing date so Dr. Chambers could continue to negotiate the
        employment agreements. However, Dr. Chambers did not reach
        an agreement with the Hospital so the Chamberses failed to obtain
        financing for a second time. The Peterses sold their house to
        another buyer for $1.8 million. Dr. Chambers, after unsuccessfully
        attempting to negotiate the terms of the employment agreements,
        returned to his practice in Indiana.
               The Peterses then filed a suit for breach of contract in
        Alabama state court, alleging that the Chamberses breached the
        sales contract when they refused to close on the sale of the Peterses’
        home. The Chamberses removed the case to federal court on the
        basis of diversity jurisdiction. The Peterses later amended their
        complaint to add claims for fraudulent inducement and fraudulent
        suppression.
                The Chamberses moved for summary judgment and the
        district court granted the motion on all counts. With respect to
        their breach of contract claim, the district court found that the
        Chamberses made a reasonable, good faith effort to obtain


        5
         Nor did Dr. Chambers obtain financing through the bridge loan, as he failed
        to provide employment certification.
USCA11 Case: 21-13984     Document: 38-1      Date Filed: 12/19/2022    Page: 8 of 26




        8                      Opinion of the Court               21-13984

        financing. As for their fraud-based claims, the district court
        concluded that Ms. Barelare’s statements were not attributable to
        the Chamberses such that they were liable for fraud or,
        alternatively, that the written sales contract superseded previous
        written communications between Ms. Barelare and Mr. Upchurch.
                The Chamberses also moved to strike the testimony and
        declaration of the Peterses’ expert witness, Maddox Casey, whom
        the Peterses offered to testify on the purported reasonableness of
        the employment agreements. The Chamberses moved to strike
        Mr. Casey on the grounds that his report was conclusory, he did
        not identify the documents upon which he relied, and the Peterses
        failed to carry their burden of proving that Mr. Casey was reliable.
        They also asserted that Mr. Casey’s declaration was untimely, as it
        contained opinions based upon knowledge obtained after the close
        of discovery. The district court denied this motion as moot
        because consideration of the testimony and declaration did not
        change its summary judgment rulings.
              For their part, the Peterses moved to exclude paragraphs 38
        through 42 of Dr. Chambers’s declaration and to strike or disregard
        the Chamberses’ summary judgment arguments related to those
        paragraphs. The Peterses argued that the paragraphs and related
        arguments directly contradicted the Chamberses’ responses to
        requests for admission under Federal Rule of Civil Procedure 36.
        The district court denied this motion, finding that the declaration
        and summary judgment arguments did not conflict with the
        responses to requests for admission.
USCA11 Case: 21-13984      Document: 38-1      Date Filed: 12/19/2022      Page: 9 of 26




        21-13984                Opinion of the Court                         9

               Lastly, the Peterses moved to compel discovery seeking all
        oral and written communications between the Chamberses and
        their attorney about the sales contract and Dr. Chambers’s
        employment agreements. They argued that the Chamberses
        waived attorney-client privilege in Dr. Chambers’s declaration by
        relying on the advice of counsel to prove they acted in good faith.
        The district court denied the motion because Dr. Chambers’s
        declaration did not reveal the contents of the communications with
        the Chamberses’ attorney and the Chamberses did not rely on their
        attorney’s legal advice as a defense. The Peterses timely appealed.

                                  II.    DISCUSSION
        A. Summary Judgment
               “We review a district court’s grant of summary judgment de
        novo, viewing the evidence and drawing all reasonable inferences
        in the light most favorable to the nonmoving party.” Hubbard v.
        Bayer HealthCare Pharms. Inc., 983 F.3d 1223, 1232 (11th Cir.
        2020). Summary judgment is appropriate only when “there is no
        genuine dispute as to any material fact and the movant is entitled
        to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “Where the
        record taken as a whole could not lead a rational trier of fact to find
        for the non-moving party, there is no genuine issue for trial.”
        Tesoriero v. Carnival Corp., 965 F.3d 1170, 1177 (11th Cir. 2020)
        (quotation omitted).
USCA11 Case: 21-13984          Document: 38-1        Date Filed: 12/19/2022   Page: 10 of 26




        10                          Opinion of the Court                 21-13984

                      1. Breach of Contract
                Under Alabama law,6 in order to prevail on their breach of
        contract claim, the Peterses must prove these elements: “(1) the
        existence of a valid contract binding the parties in the action, (2)
        [their] own performance under the contract, (3) the defendant[s’]
        nonperformance, and (4) damages.” Southern Med. Health Sys.,
        Inc. v. Vaughn, 669 So. 2d 98, 99 (Ala. 1995).
                “[C]ontract provision[s] making the contract subject to the
        procurement of a loan to finance the purchase price” are “valid
        condition[s] precedent to performance.” Duncan v. Rossuck, 621
        So. 2d 1313, 1314 (Ala. 1993). Implicit in this condition is the
        purchaser’s “duty to attempt to obtain financing through a
        reasonable good faith effort.” Id. (citing Schottland v. Lucas, 396
        So. 2d 72 (Ala. 1981)). “[W]hen a contract makes securing financing
        a condition precedent to its performance, neither the contract nor
        any of its provisions become binding obligations unless and until
        financing is obtained.” Ex parte Bill Heard Chevrolet, Inc., 927 So.
        2d 792, 799 (Ala. 2005). Conditional approval for a loan does not
        satisfy a financing contingency. See Khalidi v. Weeks Fam. P’ship,
        912 So. 2d 256, 261 (Ala. Civ. App. 2005).
              First, it is clear under the plain language of the home
        purchase contract that the financing contingency was not satisfied.
        The Chamberses indisputably did not obtain financing by the date


        6
            The parties do not dispute that Alabama law applies.
USCA11 Case: 21-13984      Document: 38-1       Date Filed: 12/19/2022      Page: 11 of 26




        21-13984                Opinion of the Court                          11

        of closing and did not waive the financing contingency. The issue
        here, then, is whether the Chamberses fulfilled their “duty to
        attempt to obtain financing through a reasonable good faith
        effort.” Duncan, 621 So. 2d at 1314. We agree with the district
        court that they made a reasonable good faith effort.
               In the Peterses’ view, Dr. Chambers rejected in bad faith the
        proposed employment agreements from ABJC and the Hospital in
        an attempt to get out of purchasing the Peterses’ home. They
        contend that the district court improperly determined that Dr.
        Chambers’s receipt of the Hospital agreement, which contained
        new and unfavorable terms, constituted “an unanticipated change
        in circumstances” arising only after execution of the home
        purchase contract to excuse the Chamberses’ failure to obtain
        financing. Instead, they contend that, because Dr. Chambers had
        “actual knowledge” of the provisions of the Hospital agreement
        before signing the home purchase contract, 7 the Chamberses could
        not have acted in good faith in refusing to sign the employment
        contracts, thus dooming their efforts to obtain financing.
              The Alabama Supreme Court has found bad faith in two
        circumstances arising in the context of financing contingencies in
        home purchase agreements. First, in Schottland v. Lucas, the
        Alabama Supreme Court held that where the purchasers refused to


        7
         The Peterses contend that Dr. Chambers had actual knowledge by virtue of
        his communications with Dr. Dykes during negotiations and Dr. Chambers’s
        receipt of ABJC’s agreement.
USCA11 Case: 21-13984     Document: 38-1      Date Filed: 12/19/2022     Page: 12 of 26




        12                     Opinion of the Court                 21-13984

        sign a loan application, the facts of the case supported the inference
        that defendants frustrated the financing contingency and did not
        make a reasonable good faith effort. 396 So. 2d at 74. Second, in
        Duncan v. Rossuck, the court held that where evidence in the
        record demonstrated that the purchasers rejected financing “solely
        because they wished to be relieved from performing under a
        contract that they had become disenchanted with,” the defendants
        were not excused from the contract for failure of the financing
        contingency. 621 So. 2d at 1314–15.
               Conversely, in Carmichael v. Lambert Construction Co.,
        the Alabama Supreme Court held that where, following execution
        of a home purchase contract, the purchasers applied for financing
        but then were unexpectedly informed by the husband’s employer
        that he would be transferred to another state, the purchasers did
        not “voluntarily prevent[ ] or frustrate[ ] the occurrence of the”
        financing contingency by failing to obtain financing. 487 So. 2d
        1367, 1368–69 (Ala. 1986).
               Here, the record establishes that the Chamberses acted in
        good faith. The Peters have not pointed to any evidence sufficient
        to create a genuine dispute of material fact on this issue. The
        Peterses contend that Dr. Chambers was fully apprised of the
        substantive terms of the Hospital agreement before execution of
        the sales contract through his discussions with Dr. Dykes. The
        record, however, shows that the parties entered into the sales
        contract in May 2019, one month prior to Dr. Chambers receiving
        the Definitive Agreement from the Hospital. While Dr. Dykes
USCA11 Case: 21-13984     Document: 38-1      Date Filed: 12/19/2022     Page: 13 of 26




        21-13984               Opinion of the Court                        13

        testified that he discussed the “basic” terms of the Hospital
        agreement with Dr. Chambers as they were described in the LOI,
        the final agreement included additional terms beyond those in the
        LOI—some of which were directly contradictory to what Dr.
        Dykes discussed with Dr. Chambers.
                The Peterses point to other facts in the record as evidence of
        the Chamberses’ bad faith—namely, Ms. Barelare’s statements that
        Dr. Chambers would not sign a sales contract before making
        satisfactory employment arrangements and that, in early May
        2019, Dr. Chambers had made such arrangements and was ready
        to negotiate a sales contract. They also point to Dr. Chambers’s
        instruction to Ms. Barelare not to include an employment
        contingency in the sales contract.
              These facts do not support a reasonable inference that the
        Chamberses acted in bad faith in pursuing financing to purchase
        the Peterses’ home. Before signing the sales contract, Dr.
        Chambers believed that he had made satisfactory employment
        arrangements. While understanding that the Hospital agreement
        would contain additional terms, he believed the substance of those
        terms would align closely with what he discussed with Dr. Dykes
        and ABJC during negotiations as those terms were described in the
        LOI. After signing the sales contract, however, he learned that the
        Hospital agreement contained unfavorable terms.
               Unlike the purchasers in Duncan or Schottland, the record
        shows that the Chamberses did not thwart their application for
        financing or reject an offer of financing simply because they
USCA11 Case: 21-13984        Document: 38-1        Date Filed: 12/19/2022        Page: 14 of 26




        14                        Opinion of the Court                      21-13984

        became “disenchanted” with the sales contract. This case is much
        more like Carmichael, where an unanticipated change in
        circumstances led to the Chamberses’ failure to obtain financing.
        What’s more, there are additional facts in the record here that
        support a finding of good faith that were not present in Carmichael.
        For instance, the Chamberses applied for a bridge loan to close on
        the Peterses’ home more quickly, they did not seek to terminate
        their loan applications when Dr. Chambers’s employment
        negotiations stalled, and they sought an extension of the closing
        date for which they paid a nonrefundable deposit as consideration.
        On summary judgment, we must draw all inferences in favor of the
        Peterses, as the non-moving party; however, the facts relied upon
        by the Peterses do not have probative value sufficient to create a
        fact issue precluding summary judgment on this claim. 8


        8
         The Peterses argue that the Chamberses are estopped from relying on failure
        of the financing contingency because the Chamberses “misrepresented that
        there was no employment contingency and . . . they concealed their intent to
        condition their performance on the” employment agreements which were
        “subjectively agreeable to Dr. Chambers.” This argument is meritless.
                 The Chamberses could not have misrepresented that the sales contract
        did not contain an employment contingency because the sales contract did
        not, in fact, contain such a contingency. The Peterses seem to argue that there
        was an unwritten and undisclosed employment contingency in the sales
        contract, implying a term that the Chamberses would not close on the house
        if Dr. Chambers did not finalize his employment in Alabama. First, we are
        confined to the four corners of the sales contract when interpreting its terms,
        assuming there is no ambiguity. See, e.g., Dupree v. PeoplesSouth Bank, 308
        So. 3d 484, 490 (Ala. 2020). There is no employment contingency in the sales
USCA11 Case: 21-13984       Document: 38-1        Date Filed: 12/19/2022        Page: 15 of 26




        21-13984                  Opinion of the Court                            15

                   2. Fraud Claims
               For both their fraudulent inducement and fraudulent
        suppression claims, the Peterses rely on two statements made by
        Ms. Barelare: first, the oral statement from Ms. Barelare to Mr.
        Upchurch that Dr. Chambers had made satisfactory employment
        arrangements and was prepared to begin moving forward on a
        sales contract; and second, the text message from Ms. Barelare to
        Mr. Upchurch that there are “no contingencies except home
        inspection.” The Peterses contend these statements are not true
        because (1) Dr. Chambers had not yet made employment
        arrangements satisfactory to him; and (2) the Chamberses knew
        that they would not sign a sales contract without having secured
        employment (effectively enforcing an unwritten employment
        contingency).      The purported purpose of these alleged
        misrepresentations “was to present a ‘clean’” sales contract while
        Dr. Chambers continued to negotiate more favorable employment
        terms. The Peterses also contend the Chamberses suppressed the
        actual status of Dr. Chambers’s employment.
               Under Alabama law, a plaintiff must prove these elements
        of fraud: “(1) a false representation (2) of a material existing fact (3)
        relied upon by the plaintiff (4) who was damaged as a proximate
        result of the misrepresentation.” Deng v. Scroggins, 169 So. 3d


        contract. Second, “contingency” has a unique meaning in the context of real
        estate transactions. Whether the Peterses believe that there was an unwritten
        “contingency” at work is of no consequence.
USCA11 Case: 21-13984     Document: 38-1      Date Filed: 12/19/2022     Page: 16 of 26




        16                     Opinion of the Court                 21-13984

        1015, 1024 (Ala. 2014). “Moreover, a plaintiff must prove that he
        or she reasonably relied on the defendant’s misrepresentation in
        order to recover damages for fraud.” AmerUs Life Ins. Co. v.
        Smith, 5 So. 3d 1200, 1207 (Ala. 2008). Alabama uses a reasonable
        reliance standard, asking whether the plaintiff’s “reliance was
        reasonable in light of the facts surrounding the transaction in
        question.” Id. at 1208 (emphasis in original).
               Fraud in the inducement, a creature of fraud under Alabama
        law, exists where one party misrepresents “a material fact
        concerning the subject matter of [an] underlying transaction” and
        the other party “rel[ies] on the misrepresentation to his . . .
        detriment in . . . taking a course of action.” Oakwood Mobile
        Homes, Inc. v. Barger, 773 So. 2d 454, 459 (Ala. 2000) (emphasis
        omitted). “In Alabama, it is not always necessary to prove that a
        misrepresentation was made directly to the person who claims to
        have been injured.” Thomas v. Halstead, 605 So. 2d 1181, 1184
        (Ala. 1992). Rather, “[i]f a third person is injured by the deceit, he
        may recover against the one who made possible the damages to
        him by practicing the deceit in the first place.” Id. (internal
        quotations omitted).
                Fraudulent suppression, on the other hand, requires proof
        of (1) a defendant’s duty to disclose “an existing material fact”; (2)
        the defendant’s concealment or suppression of that material fact;
        (3) the plaintiff’s reliance on the suppression in choosing to act or
        refraining from acting; and (4) damage suffered by the plaintiff.
        Alabama Psychiatric Servs., P.C. v. 412 S. Ct. St., LLC, 81 So. 3d
USCA11 Case: 21-13984     Document: 38-1     Date Filed: 12/19/2022    Page: 17 of 26




        21-13984               Opinion of the Court                      17

        1239, 1247 (Ala. 2011). “A duty to disclose can arise either from a
        confidential relationship with the plaintiff or from the particular
        circumstances of the case.” Ex parte Farmers Exch. Bank, 783 So.
        2d 24, 27 (Ala. 2000). When a defendant does not have a duty to
        disclose because of a confidential relationship, the defendant “may
        nevertheless be liable for fraudulent concealment if he knowingly
        takes action to conceal a material fact that has been requested of
        him by the plaintiff and does so with the intent to deceive or
        mislead the plaintiff.” Id. at 28. “[T]he existence of a duty is a
        question of law to be determined by the trial judge.” State Farm
        Fire & Cas. Co. v. Owen, 729 So. 2d 834, 839 (Ala. 1998).
               The district court concluded that the Peterses’ claims for
        fraudulent inducement and fraudulent suppression failed because
        they were premised on Barelare’s communications. Because no
        agency relationship existed under Alabama’s Real Estate
        Consumers Agency and Disclosure Act (“RECAD”), Ala. Code.
        § 34-27-80 et seq., Barelare’s statements could not be attributed to
        the Chamberses.
               We first address the applicability of RECAD to this claim.
        RECAD provides that an agency relationship exists between a real
        estate agent and a consumer only when the parties enter a signed,
        written agency agreement. Ala. Code § 34-27-82(b). Under the
        statute, “[a]n agency relationship shall not be assumed, implied, or
        created without a written bilateral agreement establishing the
        terms of the agency relationship.” Id. RECAD defines “agency
        agreement” as “[a] written agreement between a broker and a
USCA11 Case: 21-13984     Document: 38-1      Date Filed: 12/19/2022    Page: 18 of 26




        18                     Opinion of the Court                21-13984

        client which creates a fiduciary relationship between the broker
        and a principal, who is commonly referred to as a client.” Id. § 34-
        27-81(1). Until such an agreement is entered, the real estate agent
        is a transaction broker for purposes of the transaction. Id. § 34-27-
        82(b). The statute defines “transaction broker” as “[a] licensee who
        assists one or more parties in a contemplated real estate transaction
        without being an agent or fiduciary or advocate for the interest of
        that party to a transaction.” Id. § 34-27-81(17) (emphasis added).
        The statute defines “licensee” as “any broker, salesperson, or
        company.” Id. § 34-27-81(10). RECAD further specifies that “[i]n
        the absence of a signed brokerage agreement between the parties,
        the transaction brokerage relationship shall remain in effect.” Id.
        § 34-27-82(e). RECAD supersedes all inconsistent common law
        agency principles. Id. § 34-27-87.
               The Peterses contend that RECAD is not applicable to this
        case. RECAD, however, supersedes common law agency
        principles in the real estate context. Therefore, under RECAD, an
        agency relationship between Ms. Barelare and the Chamberses
        could not exist without an applicable buyer’s agency agreement
        such that Ms. Barelare’s statements could be attributable to the
        Chamberses. It is undisputed that the Chamberses did not sign a
        buyer’s agency agreement with Keller Williams when Ms. Barelare
        left LAH and changed brokerages. Because buyer’s agency
        agreements are between brokers and clients, id. § 34-27-81(1), the
        signed agreement between the Chamberses and LAH could not
        and did not create an agency relationship when Ms. Barelare
USCA11 Case: 21-13984     Document: 38-1     Date Filed: 12/19/2022    Page: 19 of 26




        21-13984               Opinion of the Court                      19

        transferred to Keller Williams. Her alleged misrepresentations
        made to Mr. Upchurch, therefore, are not imputable to the
        Chamberses.
            But even if we were to accept the Peterses’ contention
        RECAD does not apply, their claims would fail.
                   a. Fraudulent inducement
               First, the Peterses have not established that when Dr.
        Chambers informed Ms. Barelare that he had made satisfactory
        employment arrangements (or when Ms. Barelare subsequently
        informed Mr. Upchurch of this information), the statement was
        false when made. The record shows that Dr. Chambers did, in fact,
        believe he had made satisfactory employment arrangements.
        Given the information he had received prior to receiving the
        Hospital agreement, Dr. Chambers believed in May 2019 that he
        would be moving to Alabama to join ABJC and that he would
        accordingly enter into the ABJC and Hospital agreements. Indeed,
        he applied for his Alabama medical license, applied for hospital
        privileges in Alabama, and resigned from his partnership in Indiana.
        The record does not support a reasonable inference that Ms.
        Barelare (or Dr. Chambers through Ms. Barelare) misrepresented
        an existing fact in making this statement.
               Further, the Peterses have failed to establish that Ms.
        Barelare’s text message stating “[n]o contingencies except home
        inspection” contained any affirmative misrepresentation. It is clear
        that the Peterses assumed that the agreement would not contain
USCA11 Case: 21-13984     Document: 38-1      Date Filed: 12/19/2022    Page: 20 of 26




        20                     Opinion of the Court                21-13984

        an employment contingency and that the Chamberses would easily
        obtain financing to purchase the Peterses’ home. The Peterses,
        however, have not established that it was reasonable to rely on
        what they assumed from the text message—that the home
        purchase contract would not contain an employment contingency.
        Indeed, the agreement contained no such contingency. The
        Peterses essentially argue that, through this text message, the
        Chamberses somehow represented through their real estate agent
        that Dr. Chambers had secured employment and would easily
        obtain financing, obviating the need for a run-of-the-mill financing
        contingency. The Peterses’ assumption is not supported by record
        evidence. For these reasons, their fraudulent inducement claim
        fails, and the district court’s grant of summary judgment was
        proper.
                  b. Fraudulent suppression
               Lastly, as for the Peterses’ fraudulent suppression claim,
        they have not pointed to any evidence to show that the
        Chamberses owed the Peterses any duty to disclose the status of
        Dr. Chambers’s employment. The Peterses contend that a duty to
        disclose arose through the Chamberses’ “elect[ion] to speak, or
        speak in half-truths.” However, it is indisputable that the Peterses
        and the Chamberses were not in a confidential relationship such
        that duty to disclose arose as a matter of law. Further, the Peterses
        have not alleged that they ever requested information from the
        Chamberses regarding Dr. Chambers’s employment status that
        might have given rise to the Chamberses’ duty to disclose such
USCA11 Case: 21-13984        Document: 38-1         Date Filed: 12/19/2022        Page: 21 of 26




        21-13984                   Opinion of the Court                              21

        information. See Farmers Exch., 783 So. 2d at 28. If they wished
        to know more about the status of Dr. Chambers’s employment
        negotiations, they could have readily requested that information,
        but they did not do so.
              Accordingly, the district court’s grant of summary judgment
        on the fraudulent suppression claim was proper.
        B. Motion to Strike Testimony and Declaration of Plaintiff’s
           Expert

              The Peterses appeal the district court’s denial as moot of the
        Chamberses’ motion to strike the testimony and declaration of
        Maddox Casey, the Peterses’ expert witness. The district court
        denied this motion as moot because consideration of Mr. Casey’s
        testimony and declaration would not have changed the result of its
        opinion.9
               Mr. Casey’s opinions and testimony discuss his conclusion
        that the terms of the ABJC and Hospital agreements “were fair and
        reasonable and fully consistent with standard and customary
        contracting practices of medical groups and hospital systems in
        Birmingham, Alabama with physicians in general and in particular,

        9
          The parties do not agree on which standard of review we should apply to a
        district court’s decision to deny as moot a motion to strike expert opinions and
        testimony. The Peterses contend that we should apply de novo review, while
        the Chamberses contend that we should review for abuse of discretion. We
        need not decide which standard of review applies, as we discern no error under
        even a de novo standard.
USCA11 Case: 21-13984     Document: 38-1     Date Filed: 12/19/2022    Page: 22 of 26




        22                     Opinion of the Court               21-13984

        with orthopedic surgeons . . . .” These opinions and testimony are
        unnecessary to our conclusion that summary judgment on all three
        counts was proper on the grounds we have already discussed.
        Therefore, we affirm the district court’s denial of the Chamberses’
        motion to strike as moot.
        C. Motion to Exclude
               The Peterses challenge the district court’s denial of their
        motion to exclude certain paragraphs of Dr. Chambers’s
        declaration and related arguments in the Chamberses’ motion for
        summary judgment. In support of their motion for summary
        judgment, the Chamberses submitted a declaration of Dr.
        Chambers. The challenged paragraphs describe Dr. Chambers’s
        understanding, following a conference call with his wife and their
        attorney, of the substance of the ABJC and Hospital agreements
        and how the agreements worked together. The Peterses contend
        that because those paragraphs directly contradict the Chamberses’
        responses to requests for admission in which they denied seeking
        legal counsel on the breach of contract claim, the fraud claims, and
        punitive damages, they should have been excluded. They also
        sought exclusion of the portions of the Chamberses’ motion for
        summary judgment that relied on those paragraphs.
               The district court denied their motion because it determined
        that there was no direct contradiction between the filings—the
        Chamberses denied in their responses to requests for admission
        that they sought legal advice on the claims involved here, but Dr.
USCA11 Case: 21-13984     Document: 38-1      Date Filed: 12/19/2022     Page: 23 of 26




        21-13984               Opinion of the Court                        23

        Chambers’s declaration shows only that he sought legal advice on
        the employment agreements. We agree.
                We review the district court’s decision to strike an affidavit
        for an abuse of discretion. Hall v. United Ins. Co. of Am., 367 F.3d
        1255, 1259 (11th Cir. 2004). Admissions to requests for admission
        pursuant to Federal Rule of Civil Procedure 36 are controlling in
        the presence of conflicting subsequent testimony. See Williams v.
        City of Dothan, 818 F.2d 755, 762 (11th Cir. 1987). However, there
        is no conflict between the Chamberses’ Rule 36 admissions and Dr.
        Chambers’s declaration. The Chamberses admitted pursuant to
        Rule 36 that they did not seek legal advice for the claims brought
        against them by the Peterses. The Peterses did not seek admissions
        that Dr. Chambers sought legal advice regarding his employment
        agreements, which is what Dr. Chambers declared in support of
        the Chamberses’ motion for summary judgment. The district
        court did not abuse its discretion in denying the Peterses’ motion
        to strike and we therefore affirm.
        D. Motion to Compel
               The Peterses appeal the district court’s denial of their
        motion to compel all oral and written communications between
        the Chamberses and their lawyer regarding Dr. Chambers’s
        employment agreements and the sales contract. The Peterses
        argue that the Chamberses waived attorney-client privilege and
        that they are entitled to the requested communications because in
        his declaration Dr. Chambers described his understanding of the
USCA11 Case: 21-13984         Document: 38-1         Date Filed: 12/19/2022         Page: 24 of 26




        24                         Opinion of the Court                        21-13984

        employment agreements following a conference call with his
        attorney.
               The district court denied the motion to compel on the
        grounds that the Chamberses did not waive attorney-client
        privilege because Dr. Chambers’s declaration did not reveal the
        contents of the communication with his attorney.
               We review a district court’s denial of a motion to compel
        discovery for abuse of discretion. Holloman v. Mail-Well Corp.,
        443 F.3d 832, 837 (11th Cir. 2006). “This means that a district court
        is allowed a range of choice in such matters, and we will not
        second-guess the district court’s actions unless they reflect a clear
        error of judgment.” Id. Under Alabama law, 10 attorney-client
        privilege may be waived by the client if the client discloses the
        content of the communication. See Ex parte Great Am. Surplus
        Lines Ins. Co., 540 So. 2d 1357, 1359 (Ala. 1989) (quotation
        omitted). Under the Federal Rules of Evidence, the waiver of
        attorney-client privilege
                extends to an undisclosed communication or
                information in a federal or state proceeding only if:
                (1) the waiver is intentional;
                (2) the disclosed and undisclosed communications or
                information concern the same subject matter; and


        10
          State law governs the application of attorney-client privilege in civil matters.
        Fed. R. Evid. 501.
USCA11 Case: 21-13984     Document: 38-1      Date Filed: 12/19/2022    Page: 25 of 26




        21-13984                Opinion of the Court                      25

              (3) they ought in fairness to be considered together.
        Fed. R. Evid. 502(a).
               The district court did not abuse its discretion in denying the
        motion to compel on the grounds that the declaration did not
        reveal the contents of the communications between the
        Chamberses and their attorney. Rather, the declaration merely
        describes Dr. Chambers’s understanding of the employment
        agreements following his conversations with his attorney. For
        instance, in paragraph 41 of his declaration, Dr. Chambers states
        after reviewing the contract with his attorney, “a clear picture
        emerged” of the substance of the agreements for him and his wife.
        In paragraph 42, Dr. Chambers states that “after our telephone
        conferences with our attorney on June 26, 2019, I understood the
        following . . . ,” proceeding to describe how he understood the
        employment agreements to operate. Dr. Chambers did not reveal
        the contents of the communications with their attorney nor did he
        reveal the substance of any legal counsel he received during the
        communications. The Chamberses therefore did not waive
        attorney-client privilege such that the Peterses are entitled to
        discovery of their privileged communications with their attorney.

                                III.   CONCLUSION
               The district court’s grant of summary judgment on the
        Peterses’ breach of contract, fraudulent inducement, and
        fraudulent suppression claims was proper. The district court’s
        denial of the Chamberses’ motion to strike the testimony and
USCA11 Case: 21-13984      Document: 38-1      Date Filed: 12/19/2022     Page: 26 of 26




        26                      Opinion of the Court                 21-13984

        declaration of the Peterses’ expert witness was also proper. It was
        not an abuse of discretion for the district court to deny the Peterses’
        motion to exclude and motion to compel. For these reasons, we
        affirm.
               AFFIRMED.